     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

UNITED STATES OF AMERICA            :
                                    :
      v.                            : CRIMINAL NO. 3:20-CR-00009-CAR-CHW
                                    :
VICTOR GARCIA                       :
___________________________________ :

                     UNITED STATES’ RESPONSE IN OPPOSITION
                    TO VICTOR GARCIA’S SUPPLEMENTAL BRIEF

       COMES NOW the United States of America, by and through its attorney, the Acting

United States Attorney for the Middle District of Georgia, and files this response in opposition to

Defendant Victor Garcia’s supplemental brief . Doc. 95. The United States maintains that Garcia’s

2004 North Carolina conviction for “Trafficking Cocaine by Possession” qualifies as a “controlled

substance offense” within the meaning of U.S.S.G. § 4B1.2. Thus, the United States respectfully

requests that the Court overrule Garcia’s objection to the presentence report (“PSR”) and designate

Garcia as a career offender under U.S.S.G. § 4B1.1.

       In 2004, Garcia was convicted in North Carolina for Trafficking Cocaine by Possession

under N.C. Gen. Stat. § 90-95(h)(3). PSR, Doc. 92 ¶¶ 48-49. The North Carolina statute under

which Garcia was convicted defines as trafficking in cocaine if a person:

       sells, manufactures, delivers, transports, or possesses 28 grams or more of cocaine
       and any salt, isomer, salts of isomers, compound, derivative, or preparation thereof,
       or any coca leaves and any salt, isomer, salts of isomers, compound, derivative, or
       preparation of coca leaves, and any salt, isomer, salts of isomers, compound,
       derivative or preparation thereof which is chemically equivalent or identical with
       any of these substances (except decocainized coca leaves or any extraction of coca
       leaves which does not contain cocaine) or any mixture containing such substances.




                                                1
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 2 of 12




N.C. Gen. Stat. § 90-95(h)(3) (2004). This trafficking offense is separate and distinct from the

offenses of simple possession and possession with intent to distribute. See N.C. Gen. Stat. § 90-

95(a).

         A person convicted of cocaine trafficking faces harsher penalties than does a person

convicted of simple possession or possession with intent to distribute. See N.C. Gen. Stat.§§ 90-

95(a), (h); see State v. Tyndall, 284 S.E.2d 575, 577 (N.C. Ct. App. 1981) (noting that “[t]he

penalties for [drug trafficking] are harsher than those under G.S. 90–95(a)(1),” which punishes

possession with intent to distribute).     Specifically, the cocaine trafficking statute provides

increasing penalties for three distinct categories of drug quantities: (1) more than 28 grams but less

than 200 grams of prohibited substances; (2) more than 200 grams but less than 400 grams of

prohibited substances; and (3) 400 grams or more of prohibited substances. N.C. Gen. Stat. § 90-

95(h)(3) (2004). Garcia possessed more than 200 grams but less than 400 grams of cocaine, which

subjected him “a minimum term of 70 months and a maximum term of 84 months in the State ’s

prison and [a fine of] not less than one hundred thousand dollars ($100,000).” Id.; Doc. 92 ¶ 49.

         Probation determined that Garcia’s conviction under N.C. Gen. Stat. § 90-95(h)(3)

qualified as a “controlled substance offense” under U.S.S.G. § 4B1.2. Doc. 92-1. The Sentencing

Guidelines define a “controlled substance offense” as “an offense under federal or state law,

punishable by imprisonment for a term exceeding one year, that prohibits the manufacture, import,

export, distribution, or dispensing of a controlled substance (or a counterfeit substance) or the

possession of a controlled substance (or a counterfeit substance) with intent to manufacture,

import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b).

         Garcia objected to this classification, arguing that the North Carolina cocaine trafficking

offense is categorically broader than a controlled substance offense as defined under the




                                                  2
      Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 3 of 12




Guidelines. In support, Garcia asserts that the North Carolina cocaine trafficking statute is

substantially similar to the Florida drug trafficking statute, does not include the element of intent,

and defines cocaine more broadly than do federal statutes. Doc. 95. Because those reasons either

are squarely foreclosed by binding precedent or lack merit, this Court should overrule Garcia’s

objection and designate him as a career offender under the Guidelines.

    1. North Carolina’s trafficking in cocaine offense categorically qualifies as a “controlled
       substance offense” under the Guidelines.

        The North Carolina cocaine trafficking statute is substantially similar to the Georgia drug

trafficking statute, which the Eleventh Circuit has held is a “drug trafficking offense” under

U.S.S.G. § 2L1.2. United States v. Madera-Madera, 333 F.3d 1228 (11th Cir. 2003). “Although

[the Eleventh Circuit] considered whether the defendant’s prior conviction was a ‘drug trafficking

offense’ rather than a ‘controlled substance offense’ in Madera-Madera,” that precedent guides

this Court’s determination of whether the North Carolina cocaine trafficking offense constitutes a

“controlled substance offense” under U.S.S.G. § 4B1.2 “because the Guidelines definition of ‘drug

trafficking offense’ is virtually identical to its definition of ‘controlled substance offense.’” United

States v. Wilson, 166 F. App’x 420, 421 (11th Cir. 2006).

        The Georgia drug trafficking statute, which the Eleventh Circuit examined in Madera-

Madera, stated that “any person who sells, delivers, or brings into this state or has possession of

28 grams or more of methamphetamine . . . shall be punished.” 333 F.3d at 1231. Similar to that

statute, the North Carolina cocaine trafficking statute punishes “[a]ny person who sells,

manufactures, delivers, transports, or possesses 28 grams or more of cocaine .” N.C. Gen. Stat. §

90-95(h)(3) (2004). Although the North Carolina trafficking statute prohibits manufacturing

cocaine whereas the Georgia statute does not, that does not create a conflict with the Guidelines

because the Guidelines definition of “controlled substance offense” includes “the



                                                   3
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 4 of 12




manufacture . . . of a controlled substance.” U.S.S.G. § 4B1.2(b). With this exception, the

Georgia and North Carolina trafficking statutes otherwise prohibit the same types of criminal

conduct: selling, delivering, transporting, and possessing.

       Georgia’s and North Carolina’s drug statutes are also similarly structured. The “Georgia

legislature has enacted a three-tiered scheme for punishing those persons involved with drugs.”

Madera-Madera, 333 F.3d at 1231. Under this scheme, “drug trafficking . . . is a more serious

offense than either simple possession or possession with intent to distribute. ” Id. at 1231-32.

Likewise, North Carolina’s cocaine trafficking offense “is a more serious offense than either

simple possession or possession with intent to distribute,” as a person convicted of trafficking in

cocaine faces harsher penalties than does a person convicted of simple possession or possession

with intent to distribute. Id.; see N.C. Gen. Stat.§§ 90-95(a), (h); see Tyndall, 284 S.E.2d at 577

(noting that “[t]he penalties for [trafficking in cocaine] are harsher than those under G.S. 90–

95(a)(1),” which punishes possession with intent to distribute). Thus, “under both the Georgia and

[North Carolina] schemes, drug trafficking is a more serious offense, and is punished more harshly,

than either simple possession or possession with intent to distribute.” United States v. James, 430

F.3d 1150, 1155 (11th Cir. 2005), overruled on other grounds by Johnson v. United States, 576

U.S. 591 (2015). Finally, “[i]n both [North Carolina] and Georgia, the defendant must be in

possession of a significant quantity of drugs, namely 28 grams, before the state deems the offense

to be ‘trafficking.’” Id. at 1154-55.

       The substantially similar phrasing and structures of the Georgia and North Carolina

trafficking statutes show that the North Carolina drug trafficking statute “is not materially

distinguishable from Georgia’s.” Id. That means that the North Carolina crime of trafficking in

cocaine categorically qualifies as a controlled substance offense because the Georgia crime of




                                                 4
      Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 5 of 12




trafficking in methamphetamine is a controlled substance crime under binding precedent. See id.

(holding that because “Florida’s three-tiered scheme for punishing drug crimes is not materially

distinguishable from Georgia’s, . . . our reasoning in Madera–Madera controls this case.”).

        To avoid this conclusion, Garcia argues that the North Carolina statute does not precisely

match the Guidelines definition because the state statute covers the act of transportation whereas

the definition does not. The element of “transportation” does not make the North Carolina cocaine

trafficking offense fall outside the Guidelines definition for two reasons. First, the Georgia

trafficking statute prohibits “bring[ing] into” Georgia a controlled substance, which is similar to

“transporting” under the North Carolina trafficking statute.          But the Eleventh Circuit has

nonetheless concluded that the Georgia trafficking offense categorically qualifie s as a controlled

substance offense. Wilson, 166 F. App’x at 421; Madera-Madera, 333 F.3d at 1234. Second, the

Eleventh Circuit held in an unpublished opinion that the Ohio drug trafficking crime, which

included the element of “transportation,” qualified as a “drug trafficking offense” under the

Guidelines. The Ohio statute provided “(A) No person shall knowingly do any of the following:

(2) Prepare for shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled

substance.” United States v. Walker, 429 F. App’x 874, 876 (11th Cir. 2011) (emphasis added).

The Eleventh Circuit held that a violation of this statute “categorically qualifies as a drug

trafficking offense within the meaning of the Sentencing Guidelines.” Id. Thus, even with the

element of transportation, the North Carolina cocaine trafficking offense qualifies as a controlled

substance offense under the Guidelines.

        Garcia’s argument further ignores the Eleventh Circuit’s recent binding precedent, Hollis

v. United States, 958 F.3d 1120 (11th Cir. 2020). In Hollis, the Eleventh Circuit examined the

Alabama trafficking statute, which provided that “a person commits the crime of unlawful




                                                   5
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 6 of 12




distribution of a controlled substance if he sells, furnishes, gives away, delivers, or distrib utes a

controlled substance.” Id. at 1123. Although the statute was not a precise match to the Guidelines

definition of “controlled substance offense,” the Eleventh Circuit still held that the Alabama

trafficking offense is a controlled substance offense under U.S.S.G. § 4B1.2 because “[f]or a state

drug offense to qualify as a predicate offense under the career-offender guideline, the language of

the statute need not match the Guidelines definition exactly.” Id. Accordingly, the North Carolina

cocaine trafficking statute need not match the Guidelines definition exactly to qualify as a

controlled substance offense.

       Garcia nonetheless argues that the North Carolina cocaine trafficking offense cannot

qualify as a controlled substance offense because the relevant statute is substantially similar to the

Florida cocaine trafficking statute. That argument is misplaced because the North Carolina and

Florida cocaine trafficking statutes are dissimilar.       The Florida cocaine trafficking statute

“provides, in pertinent part: ‘Any person who knowingly sells, purchases, manufactures, delivers,

or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or

more of cocaine, commits a felony of the first degree, which felony shall be known as ‘trafficking

in cocaine.’” United States v. Shannon, 631 F.3d 1187, 1189 (11th Cir. 2011). The statute

prohibited the purchase of cocaine, and “[b]ecause the act of purchase is not included in §

4B1.2(b), [the defendant’s] prior conviction is not a ‘controlled substance offense.’” Id.

Shannon’s holding is inapplicable here because in contrast to the Florida statute, the North

Carolina cocaine trafficking statute does not cover any “purchase” of cocaine.

       Garcia otherwise does not show that N.C. Gen. Stat. § 90-95(h)(3) (2004) prohibits any

conduct that the Guidelines definition does not cover. Given the North Carolina statute’s

substantial similarity to the Georgia trafficking statute and binding precedent, this Cou rt should




                                                  6
      Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 7 of 12




find that the North Carolina cocaine trafficking offense categorically qualifies as a controlled

substance offense.

    2. This Court should infer an intent to distribute from the North Carolina cocaine
       trafficking statute.

         Next, Garcia argues that the North Carolina cocaine trafficking statute does not require an

“intent to manufacture, import, export, distribute, or dispense,” which the Guidelines definition

includes. Doc. 95 at 7-11. Again, this argument ignores relevant binding precedent as well as

North Carolina case law. North Carolina state court decisions and Eleventh Circuit precedent

show that this Court must infer an intent to distribute from N.C. Gen. Stat. § 90-95(h)(3) even

though the statute does not explicitly mention the intent.

         The North Carolina state courts have held that an intent to distribute is embodied in N.C.

Gen. Stat. § 90-95(h)(3). In interpreting this statute, the Court of Appeals of North Carolina

emphasized “the purpose behind G.S. 90–95(h)(3)(a) of deterring ‘trafficking’ in controlled

substances.” Tyndall, 284 S.E.2d at 577. By hinging the crime of trafficking on certain amounts

of controlled substances, the court held the state “legislature has determined that certain amounts

of controlled substances and certain amounts of mixtures containing controlled substances indicate

an intent to distribute on a large scale.” Id. (emphasis added). As the court further explained,

“[l]arge scale distribution increases the number of people potentially harmed by use of d rugs. The

penalties for sales of such amounts, therefore, are harsher than those under G.S. 90 –95(a)(1).”1 Id.

By defining possession of 28 grams or more of cocaine as trafficking, the North Carolina

legislature “has determined that [that amount] indicate[s] an intent to distribute on a large scale.”

Id. (emphasis added).



1
 Subsection (a)(1) provides that it is unlawful for any person to “manufacture, sell or deliver, or possess with intent
to manufacture, sell or deliver, a controlled substance”


                                                          7
      Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 8 of 12




        Likewise, the Supreme Court of North Carolina examined the state heroin trafficking

statute, which is substantially similar to N.C. Gen. Stat. § 90-95(h)(3), and reached the same

conclusion. Without explicitly requiring an intent, the heroin trafficking statute, like the cocaine

trafficking statute at issue here, provided that “[a]ny person who sells, manufactures, delivers,

transports, or possesses four grams or more of . . . heroin, or any mixture containing such

substance, shall be guilty of a felony which felony shall be known as ‘trafficking in opium or

heroin.” N.C. Gen. Stat. § 90-95(h)(4). The Supreme Court of North Carolina held that because

“[t]he purpose of the statute is to prevent trafficking in controlled substances,” engaging in conduct

prohibited under this statute “indicates an intent to distribute the controlled substance on a large

scale. Large scale distribution naturally reaches more people who may be harmed by the drugs.”

State v. Perry, 340 S.E.2d 450, 459 (N.C.1986). These state court decisions squarely reject

Garcia’s argument that the North Carolina trafficking statutes do not allow the Court to infer an

intent to distribute.

        Those state court decisions are also consistent with the Eleventh Circuit’s binding

precedent that requires this Court to infer an intent to distribute from a state trafficking statute even

when the statute is silent on the intent. Like the North Carolina drug trafficking statute, the Georgia

General Assembly “select[ed] 28 grams as the dividing line between possession/possession with

intent to distribute versus trafficking” by classifying possession of 28 grams or more of a controlled

substance as trafficking. Madera-Madera, 333 F.3d at 1232; see N.C. Gen. Stat. §§ 90-95(a)(1),

(a)(3), and (h). The Eleventh Circuit concluded that “[i]n making possession of 28 grams of

methamphetamine a ‘trafficking’ offense, Georgia’s trafficking statute necessarily infers an intent

to distribute once a defendant possesses a certain amount of drugs.” Id. This holding, together




                                                   8
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 9 of 12




with the North Carolina case law, show that this Court must infer an intent from the North Carolina

cocaine trafficking statute that punishes possessing 28 grams or more of cocaine as trafficking.

       Garcia attempts to circumvent this conclusion by relying on decisions that are inapplicable

here. Notably, Garcia discusses a circuit split between the Eleventh Circuit and other circuits,

including the Fourth Circuit, which have refused to infer an intent to distribute from a state drug

trafficking statute that is silent on the intent. Doc. 95 at 14 -15. But recognizing the split, the

Eleventh Circuit has squarely rejected this argument in United States v. White, 837 F.3d 1225 (11th

Cir. 2016). The Eleventh Circuit noted that in United States v. Brandon, 247 F.3d 186 (4th Cir.

2001), a case cited by Garcia, the Fourth Circuit “disagreed [with the Eleventh Circuit] that

possession of 28 grams of cocaine was sufficient to give rise to that inference .” White, 837 F.3d

at 1234. Choosing not to infer an intent from a drug amount, “Brandon concluded that the 28-

gram threshold required for a conviction under the North Carolina trafficking statute . . . was

simply too low a quantity of drugs to warrant an inference of the defendant’s intent to distribute.”

Id. The Eleventh Circuit further discussed “decisions from the Fifth, Sixth, Ninth, and Tenth

Circuits in which those courts refused to infer intent to distribute in the context of determining

whether a state trafficking-by-possession conviction qualified as a ‘drug trafficking offense’ under

§ 2L1.2 or a ‘controlled substance offense’ under § 4B1.1 of the guidelines.” Id.

       The Eleventh Circuit nonetheless decided not to follow those decisions because “it is bound

under the prior precedent rule to follow our decision . . . unless and until it is abrogated by an en

banc decision or by a Supreme Court decision,” which did not occur. Id. at 1235. Likewise, this

Court is bound by Madera-Madera, which requires it to infer an intent to distribute from the North

Carolina cocaine trafficking statute, because the North Carolina drug trafficking statute “is not

materially distinguishable from Georgia’s.”          James, 430 F.3d at 1155; United States v.




                                                 9
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 10 of 12




Landaverde-Cruz, 629 F. App’x 854, 856 (11th Cir. 2015) (Applying Madera-Madera to the

consideration of Alabama’s drug trafficking statute).

   3. The federal statute’s definition of “controlled substance” is inapplicable here.

       Lastly, Garcia argues that the North Carolina cocaine trafficking offense does not match

the Guidelines definition because the definition of cocaine under the state statute is broader than

the federal statute. Doc. 95 at 11-14. In making this argument, Garcia refers to the definition of

cocaine under the Controlled Substance Act. This argument is squarely foreclosed by binding

precedent.

       In United States v. Smith, 775 F.3d 1262, 1267 (11th Cir. 2014), the Eleventh Circuit

“rejected the argument that [a state drug statute’s] definition of a controlled substance was too

broad and must be tied to statutory federal analogues or generic federal definitions.” United States

v. Roper, No. 20-10159, —F. App’x—, 2021 WL 236578, at *3 (11th Cir. Jan. 25, 2021). The

Court “declined to look to statutory federal analogues in considering [a state drug statute] because

[it] found that the sentencing guidelines did not define ‘controlled substance offense’ by reference

to those analogues and the sentencing guidelines definition was unambiguous.” United States v.

Pridgeon, 853 F.3d 1192, 1198 (11th Cir. 2017); see United States v. Ward, 972 F.3d 364, 372

(4th Cir. 2020) (rejecting the defendant’s “argument that [the Court] must look to the federal

Controlled Substances Act’s definition—a reference that is notably absent from this Guidelines

provision”); United States v. Ruth, 966 F.3d 642, 654 (7th Cir. 2020), cert. denied, No. 20-5975,

2021 WL 161056 (U.S. Jan. 19, 2021) (“We see no textual basis to engraft the federal Controlled

Substances Act’s definition of ‘controlled substance’ into the career-offender guideline.”).

Instead, the Eleventh Circuit will “look to the plain language of the definitions” because it




                                                10
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 11 of 12




“presume[s] that Congress and the Sentencing Commission said what they meant and meant what

they said.” Smith, 775 F.3d at 1267.

       Smith and Pridgeon squarely reject Garcia’s argument and require that this Court not refer

to other federal statutory schemes in defining “controlled substance” in the Guidelines. Instead,

“[t]he language in the sentencing guidelines is to be given its plain and ordinary meaning. ” United

States v. Philidor, 717 F.3d 883, 886 (11th Cir. 2013). “A controlled substance is generally

understood to be any of a category of behavior-altering or addictive drugs, as heroin or cocaine,

whose possession and use are restricted by law.” Ruth, 966 F.3d at 654. “Given the natural

meaning of a controlled substance,” the North Carolina’s definition of cocaine fits the Guidelines

definition of “controlled substance.” Id.

                                             Conclusion

       The United States therefore respectfully requests that the Court overrule Victor Garcia’s

PSR objection and designate him as a career offender under U.S.S.G. § 4B1.1.

       Respectfully submitted, this 12th day of February, 2021.


                                              PETER D. LEARY
                                              ACTING UNITED STATES ATTORNEY
                                              MIDDLE DISTRICT OF GEORGIA

                                       BY:    s/ Huiju Jeon
                                              Huiju Jeon
                                              Assistant United States Attorney
                                              New York Bar No. 5447792
                                              United States Attorney’s Office
                                              Middle District of Georgia
                                              P.O. Box 1702
                                              Macon, Georgia 31202
                                              Telephone: (478) 752-3511
                                              E-mail: Huiju.Jeon@usdoj.gov




                                                11
     Case 3:20-cr-00009-CAR-CHW Document 97 Filed 02/12/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I certify that I electronically filed the United States’ Response in Opposition to Victor

Garcia’s Supplemental Brief with the Clerk of the Court using the CM/ECF system, which will

send electronic notification of filing to counsel of record for Defendant.

       This the 12th day of February, 2021.


                                              PETER D. LEARY
                                              ACTING UNITED STATES ATTORNEY
                                              MIDDLE DISTRICT OF GEORGIA


                                      BY:     s/ Huiju Jeon
                                              Huiju Jeon
                                              Assistant United States Attorney
                                              New York Bar No. 5447792
                                              United States Attorney’s Office
                                              Middle District of Georgia
                                              P.O. Box 1702
                                              Macon, Georgia 31202
                                              Telephone: (478) 752-3511
                                              E-mail: Huiju.Jeon@usdoj.gov




                                                12
